DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements  
The Applicants amendments filed on 11/15/2021 is hereby acknowledged.  Claims 1-10 have been amended. Claim 11 has been cancelled. Claims 1-10 and 12 are pending and have been examined. The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “the second authentication is successful if the second authentication information is registered in the user database regardless of whether hardware unique information of the second terminal is registered in the user database or not.” 

[Page 6, Lines 18-28] “A system according to the present invention is the same as the node lock license system in terms of issuing a license based on hardware unique information, but differs from the same in the following point. That is, after inputting the license to an exchange, the system of the present invention checks the hardware unique information only when a terminal first accesses the exchange for acquisition of the license. That is, at the second and subsequent access times, the system determines success of license acquisition when authentication based on a user ID and a password succeeds even if the hardware unique information does not coincide and disables the previous hardware unique information.”

	Examiner notes that the specification clearly states that the hardware unique information of the second terminal is checked in the second authentication. Specification recites “That is, at the second and subsequent access times, the system determines success of license acquisition when authentication based on a user ID and a password succeeds even if the hardware unique information does not coincide and disables the previous hardware unique information.” Therefore, stating that the ‘hardware unique information is not checked’ or ‘regardless if it is checked or not’, is new matter.

	Independent Claims 4 and 7 recite similar features in system form, and therefore are rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected.

	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 recites “and the second authentication information are assigned for each of users.  Examiner considers that one of ordinary skill the art would be unclear which user or type of user the applicant is referring to. Because the limitation is unclear as to which user or type of user the applicant is referring, the limitation is indefinite. However, for the purposes of compact prosecution, Examiner considers the applicant to have meant to say ‘each user’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-10and 12  are rejected under 35 U.S.C. 103(a) as being unpatentable over Coley et al. (US Patent 5,790,664) in view of  Takano et al.  (US Patent Application Publication 2006/0282511) in view of Sato et al.  (Chinese Patent application CN 101953112).

As per claims 1, 4 and 7 
Coley et al. teaches a license management apparatus (Figure 3) comprising:

register the hardware unique information of the first terminal and the predetermined authentication information in a user database (Figure 3, element 304; column 9, lines 1-21[“determine whether corresponding license request is stored in the database”]);
receive first authentication information and the hardware unique information of the first terminal from the first terminal; (column 8, lines 1-14, column 9, lines 1-10)
perform first authentication for the first terminal utilizing the software ( Column 9, lines 42-50) by determining whether or not the first authentication information and the hardware information received from the first terminal are registered in the user database; (Column 9, lines 10-12 [determines if linked information is stored in database] )
make the first terminal utilize the software after the first authentication is successful; (column 9, lines 44-45)

Coley et al, does not teach however, Takano teaches:
perform second authentication for the second terminal utilizing the software in a state in which the first terminal has a license for utilizing the software (Abstract, Figure 3, 4, paragraph 50-52, 54-55, claim 1) 
by determining whether or not the second authentication information received from the second terminal is registered in the user database; (paragraph 52, 55 [“In contrast to this, when the acquired terminal identifier is conformed to one of the terminal identifiers of the terminal identifier list …” Examiner notes that the “terminal identifier list is construed as a “database]). 

Coley et al.  does not specifically disclose, however Takano et al. discloses “wherein the first authentication is successful if the first authentication information and the hardware unique 
Examiner notes that the process can be configured to check or not check the unique information at the discretion of the operator.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Coley et al.’s licensing system in view of Takano et al. method in order to prevent the unfair utilization of the digital content by flexibly limiting the terminal able to play the digital content. (Takano; paragraph 10)  

“hardware unique information of the second terminal is not checked in the second authentication” (paragraph 55 The memory device 106 collates whether the acquired terminal identifier is conformed to one of terminal identifiers of the terminal identifier list 304 included in the license 300 (510). When the acquired terminal identifier is not conformed to one of the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Coley et al.’s licensing system in view of Takano et al. method in order to prevent redundant checking of data when the requirements have already been satisfied. (Takano; paragraph 11)  

Coley et al. in view of Takano et al. does not specifically disclose, ‘make, after the second authentication is successful, the second terminal utilize the software and prevent the first terminal from utilizing the software’. However Sato  et al. discloses ‘after the second authentication is successful, the second terminal utilize the software and prevent the first terminal from utilizing the software ([0324] In addition, MigrationAuthoritylOl in order to control the second electronic terminal 103 the migration package download after a first electronic terminal 102 the related content of the information are deleted, can also represent information of deleting the content execution extension (Extend) established by the TCG processing to generate the digest, and certifying processing. MigrationAuthoritylOl after the second electronic terminal 103 downloads, as long as there is no certification processing, it can prevent the first electronic terminal 102 access to treatment application.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine Coley et al. teaching of a license system in combination with Takano et al's method in view of Sato  et al. method in order to protect secure data and to avoid paying a fee for duplicate features on devices . 	In regard to claims 4-10 Examiner notes that optional or conditional elements do not narrow the claims because they can always be omitted.  See e.g. MPEP §2103 I C  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be 

As per claims 2, 5 and 8 
	Coley et al. in view of Takano et al. in view of Sato et al. teaches the license management apparatus according to claim 1, wherein the first authentication information and the second authentication information are assigned for each of users. (Coley et al.; column 9, lines 1-21, column 18, lines 24-35 )

As per claims 3, 6 and 9 
	Coley et al. in view of Takano et al. in view of Sato et al. teaches the license management apparatus according to claim 1, wherein the processor is further configured to: receive software identification information and an arbitrary value from a terminal; generate an identifier on a basis of the software identification information and the arbitrary value; and utilize the generated identifier as the first authentication information and the second authentication information.  (Coley et al.; Figure 2, column 9, lines 1-21)

As per claim 10 
	Coley et al. in view of Takano et al. in view of Sato et al. teaches the license management apparatus according to claim 1, wherein the first authentication information and the second authentication information each comprise a user identifier and a password. (Coley et al. column 9, lines 1-21)



As per claim 12
	Coley et al. in view of Takano et al. in view of Sato et al. teaches the license management apparatus according to claim 1, wherein the second authentication information does not include the hardware unique information of the second terminal. (Takano; Abstract, Figure 3, 4, paragraph 50-52, 54-55, claim 1) .

Response to Arguments
The Applicant states that Khanke et al. (US Patent Application Publication 2012/0290975) “Khanke” is not prior art based upon the date of the published application. Examiner agreed and would have sent out a second non-final even though Khanke was accepted as prior art by the Applicant in the final rejection dated 02/02/2021. However, prior to the Examiner issuing the second non-final, applicant responded to the Office Action dated 08/03/2021 with a bona fide attempt to overcome the 35 U.S.C. 112 (a) and 35 U.S.C. 112 (b) rejections as noted in the response dated 11/05/2021 on page 9 of that response (i.e. “Applicant respectfully submits that all of these rejections are now moot”). Because the applicant has amended the claims and the prior date of Khanke is moot as claims that are indefinite cannot be construed and therefore the prior art was only applied for the purposes of compact prosecution. Therefore, the statement by the Examiner for a second non-final is negated by the applicant’s amendments to overcome the prior rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/T.N.M./              Examiner, Art Unit 3685                                                                                                                                                                                          
/PATRICK MCATEE/              Supervisory Patent Examiner, Art Unit 3685